Citation Nr: 1727308	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to service connection for rheumatoid arthritis.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for numbness in the hands and feet.

5. Entitlement to service connection for a breathing and throat condition, to include chronic sinusitis and rhinosinusitis.

6. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1969 to October 1971, with service in Vietnam. He has an additional period of active duty from September 1972 to November 1973, which was previously determined an ineligible period for benefits. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

After the Veteran filed his substantive appeal (VA Form 9), his claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was granted in a January 2016 rating decision. Because that decision represents a full grant of the benefit sought, the issue is not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In July 2008, the Veteran moved for his claims to be advanced on the docket due to financial hardship. Based on the Veteran's financial status at the time of the motion, the Board has granted the Veteran's request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims, specifically by obtaining Social Security Administration (SSA) records, service treatment records (STRs), and VA treatment records.

As an initial matter, the Veteran's May 2011 VA Form 9 does not state whether he wishes to have a BVA hearing. Remand is necessary for clarification about whether the Veteran desires such a hearing, and if so, it will need to be scheduled.

I. Hepatitis C, rheumatoid arthritis, diabetes mellitus, numbness in the hands and feet, and a breathing and throat disorder

January 2016 VA treatment records reflect that the Veteran receives SSA benefits, but does not state the basis for which those benefits were granted. The record does not reflect that records pertaining to his SSA claim have been sought by VA. Because SSA records are constructively of record, they must be sought on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

It appears some STRs are missing, notably the Veteran's induction medical exams for both periods of service and his November 1973 discharge medical exam; no formal finding of unavailability is in the record. Remand is necessary to ensure the Veteran's complete STRs have been obtained. If no additional records are available, such should be noted in the record.

In an April 2008 statement, the Veteran reported that he received treatment at the San Francisco, California VA Medical Center (VAMC) from November 1971 to November 1972. It does not appear VA attempted to obtain those records. Additionally, it appears the last VA treatment records in the claims file are from January 2016. Because the treatment records may have significant probative value, VA must attempt to retrieve any missing or updated records.


II. TDIU

VA treatment records reflect that the Veteran is unable to work mostly, if not entirely, due to his rheumatoid arthritis. See November 2007, March 2008, and February 2013 records. The Board finds that the Veteran's TDIU claim is inextricably intertwined with his claim of service connection for rheumatoid arthritis. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should seek clarification from the Veteran about whether he would like a BVA hearing, and if so, schedule that hearing at the earliest available opportunity.

2. The AOJ should conduct an exhaustive search for any outstanding STRs not already associated with the record, including the Veteran's induction medical exams and November 1973 discharge medical exam. The AOJ should also contact the Veteran and ask him to submit any such records in his possession. If no further records are available, the reasons for unavailability should be noted in the record.

3. The AOJ should determine whether the Veteran is receiving SSA disability benefits, and if so, obtain for the record from SSA copies of its determination on the Veteran's claim for SSA benefits (and all medical records considered in connection with such claim). The AOJ should review the records and arrange for all further development suggested by the information therein.

4. The AOJ should obtain copies of VA treatment records from the Birmingham and Tuscaloosa VAMCs for the Veteran's disabilities, from January 2016 to the present, and records from the San Francisco VAMC from November 1971 to November 1972. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has for his disabilities are associated with the record.

5. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).


